         Case 1:21-cv-06702-LAK Document 12 Filed 09/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 VIRGINIA L. GIUFFRE,                                Case No. 1:21-cv-06702-LAK

                               Plaintiff,            NOTICE OF SPECIAL APPEARANCE

        v.

 PRINCE ANDREW, DUKE OF YORK,
 a/k/a ANDREW ALBERT CHRISTIAN
 EDWARD, in his personal capacity,

                               Defendant.




       PLEASE TAKE NOTICE that the undersigned attorney, Andrew B. Brettler, who is a

member in good standing of the bar of this Court, hereby enters this special appearance on behalf

of Prince Andrew, the Duke of York, in the above-captioned proceeding, for the purpose of

contesting purported service of process and challenging jurisdiction.

                                                    Respectfully submitted,

 Dated: September 13, 2021                          LAVELY & SINGER, P.C.
 Los Angeles, California
                                                        /s/ Andrew B. Brettler
                                                    Andrew B. Brettler (AB2662)
                                                    2049 Century Park East, Suite 2400
                                                    Los Angeles, California 90067
                                                    Telephone: (310) 556-3501
                                                    Facsimile: (310) 556-3615
                                                    Email: abrettler@lavelysinger.com

                                                    Attorneys for Prince Andrew, the Duke of York




                                                1
